Citation Nr: 1446625	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to August 1970.  He also served in the Virginia Air National Guard from September 1984 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, having found that new and material evidence had not been received, denied reopening the Veteran's service connection claim.  However, in a November 2013 decision, the Board found that new and material evidence had in fact been received, and reopened the claim.  

As part of the November 2013 decision, the Board also remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, to include attempting to obtain treatment records for the Veteran's period of National Guard service, as well as treatment records from the Social Security Administration (SSA), VA Medical Centers and an addendum medical opinion from the VA examiner who performed the May 2012 examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral knee disorder, diagnosed as knee strain and degenerative joint disease service, is related to his active service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral knee strain and degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a bilateral knee disorder (claimed as damaged knee cartilage), which began during active duty service basic training.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The U.S. Court of Appeals for the Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran's active duty service records show that he received treatment for left knee pain in December 1969.  The x-rays revealed a loose bone chip, site of origin not recognized, and a probable healing stress fracture of the proximal fibula.  In January 1970, the Veteran was seen for bilateral knee pain.  X-rays showed no pathology except for a small calcification on the left leg cruciate ligament; McMurray's sign was positive for the right knee.  The Veteran was placed on profile for three months for torn cartilage of the right knee.  He was also scheduled for a right meniscectomy and referred to physical therapy for quadricep exercises.  In February 1970, a follow-up visit for right knee pain revealed a diagnosis of mild chondromalacia patella.  Again, quadricep strengthening was prescribed.  In March 1970, the right knee assessment indicated no definite pathology, return as needed.  There is no evidence that the Veteran actually underwent surgery or received any additional treatment for either knee between March and August 1970.  During his August 1970 separation examination, although the Veteran reported experiencing torn cartilage of the knees, the physical examination revealed normal findings with no evidence of a continuation of the condition.  

The Veteran initially filed a service connection claim for a bilateral knee condition in October 1970; however, a VA examination was negative for any type of knee disorder.  

Post-service VA treatment records dated in January 2010 show that the Veteran was seen for bilateral knee pain that he said had been ongoing for "many years," but had recently been exacerbated.  The diagnosis was bilateral knee pain secondary to hamstring and quadricep strength weakness, as well as patellofemoral osteoarthritis.

In May 2012, the Veteran was afforded a VA examination, at which time he was diagnosed with a bilateral knee strain.  The physical examination revealed no pain with palpation.  The examiner opined that it was less likely than not that the Veteran's knee disorder was incurred in, or caused by, the claimed in-service injury or event.  In this regard, he cited all of the Veteran's in-service knee treatment, as well as the separation examination, which indicated normal bilateral knee findings.  He said that the Veteran did not establish chronicity of bilateral knee pain either during active duty, or after separation of service.  Significantly, the examiner noted that, following service, the Veteran joined the Air National Guard for four years, and also worked fulltime as a construction field engineer, where he reported having to climb ladders and walk on uneven terrain.  

In December 2013, pursuant to the Board's remand, the examiner who performed the May 2012 examination reviewed the Veteran's claims file again to answer the question of whether there was a relationship between the Veteran's diagnosis of patellofemoral osteoarthritis, received in January 2010, and the February 1970 in-service diagnosis of chondromalacia patella.  The examiner opined that, given that the Veteran was diagnosed by an orthopedic specialist in 2010 as having bilateral patellofemoral osteoarthritis, the correct diagnosis based on an expert opinion is degenerative joint disease of the bilateral knees.  He noted that this diagnosis was made in 2010, when the Veteran was 66-years-old, 40 years after separation of service in 1970.  He also found that the Veteran's degenerative joint disease was mild at best with no significant degenerative changes noted by the radiologist on the x-rays of 2009 and 2012.  He also observed that, during the Veteran's VA examination in 1971, shortly after active duty, documented normal findings, including the x-rays of the bilateral knees.  Accordingly, the examiner opined that the Veteran's current mild degenerative joint disease of the bilateral knees is as likely as not due to the normal aging process.

Based on a review of the complete evidence of record, the Board concludes that the evidence is in equipoise as to whether the Veteran's bilateral knee disorder is related to his active service.  X-rays during service showed a loose bone chip and probable healing stress fracture of the proximal fibula, as well as a small calcification on the left leg cruciate ligament.  There was also a diagnosis of mild chondromalacia patella during service.  Further, the Veteran filed his original claim for service connection for a knee disorder immediately after his separation from service, although no knee disorder was demonstrated on VA examination at that time.  Post-service, he was not diagnosed as having a knee disorder for many years, and the May 2012/December 2013 VA examiner has provided an opinion that the Veteran's current knee disorders are not related to his service.  However, this opinion appears to rely upon a finding that the Veteran did not "establish chronicity of bilateral knee pain while on active service for a minimum of six months," that he had medical documentation of knee pain during service for only four months, and that there was no medical documentation of chronic bilateral knee pain within one year after his separation form service.  The examiner failed to consider the Veteran's competent and credible statements that he had a continuity of knee symptoms since service, and instead based the opinion upon a lack of documentation.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that service connection for bilateral knee strain and degenerative joint disease is warranted.  See 38 C.F.R. § 3.102.	


ORDER

Entitlement to service connection for bilateral knee strain and degenerative joint disease is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


